Title: From Thomas Jefferson to James B. M. Adair, 1 September 1793
From: Jefferson, Thomas
To: Adair, James B. M.



Sir
Philadelphia Sep. 1. 1793.
 
I have been favored with your letter from New York, [and I] am very thankful for your care of the letters from Mr. Pinckney and particularly so also for your attention to the threshing machine, which, if it answers what I have heard of it will be a vast acquisition to the states of Virginia and North Carolina. If you should not be coming on yourself to Philadelphia in the course of the present week, and could take the trouble of finding some careful gentleman coming in the stage, and who would be so kind as to take charge of the machine, or if you will be so good as to deliver it to Mr. Remsen, of the bank, with the same request, it will oblige me. It should come in the body of the stage, and not on the trunk board behind, where I presume it would be rattled to pieces. If it is too large to come within the stage, Mr. Remsen knows a line of conveyance almost wholly by water, and will be so good as to send it by that. Whenever you come to Philadelphia I shall be happy to see you, and to render you any services which may be agreeable to yourself and prove my respect to Professor Stewart and Mr. Vaughan, for both of whom I have very high esteem. Mr. Pinckney informs me you propose to go to Virginia, in which case I can probably be useful to you. If the workman who has come with you will go on immediately to Virginia, he may quickly make a fortune by building threshing machines in that state. A very peculiar circumstance in all the country South of the Patowmac, the finest wheat country in America, renders such a machine as valuable as the discovery of the grain itself. If wheat is not threshed out there within 3. or 4. weeks after it is cut, it is destroyed all of a sudden by the weavil. If threshed immediately after harvest and kept in it’s chaff, it is secure against that insect. To thresh out a crop by hand at that season, or to tread it out with horses, which is the practice, is so slow a process that it loses the season for getting the next year’s crop into the ground. So that very frequently we are in the dilemma of sacrificing either the crop of the present, or of the next year. I mention these circumstances to shew that a machine, which relieves them from this dilemma, which exists only in Virginia and N. Carolina, must bring the workman into
 
more rapid demand in those states, than any where else. If he chuses to go there, I will give him letters, and he shall have the benefit of exhibiting my model at Richmond so as to get himself into business at once. He is now in time to work for the present crop, and a main object with me in sending for the machine was to save the labours of my countrymen. He can pass from hence to Richmond in the stage in 5. days.
The affidavit you were pleased to prepare in the case of the Ship Jay, is quite sufficient to ground an application on. I write to Mr. Ward by this post. I have the honour to be respectfully Sir Your most obedt. servt.


Th: Jefferson

